 1 Michael J. McCue                                              Kurt R. Bonds
   Nevada State Bar No. 0488                                     Adam R. Knecht
 2 Meng Zhong                                                    ALVERSON, TAYLOR, MORTENSEN
   Nevada State Bar No. 12145                                    & SANDERS
 3 LEWIS ROCA ROTHGERBER CHRISTIE LLP                            6605 Grand Montecito Pkwy., Suite 200
   3993 Howard Hughes Pkwy, Suite 600                            Las Vegas, NV 89149
 4 Las Vegas, NV 89169-5996                                      Tel: 702-384-7000
   Tel: 702.949.8200                                             E-mail: efile@alversontaylor.com
 5 E-mail: mmccue@lrrc.com
   E-mail: mzhong@lrrc.com                                       Kevin N. Malek
 6                                                               MALEK MOSS PLLC
   John M. Desmarais (admitted pro hac vice)                     340 Madison Avenue, 19th Floor
 7 Michael P. Stadnick (admitted pro hac vice)                   New York, NY 10173
   Ameet A. Modi (admitted pro hac vice)                         Tel: 212-812-1491
 8 Tom BenGera (admitted pro hac vice)                           E-mail: kevin.malek@malekmoss.com
   Michael Matulewicz-Crowley (admitted pro hac vice)
 9 DESMARAIS LLP                                                 Attorneys for Plaintiff Voip-Pal.com, Inc.
   230 Park Avenue
10 New York, NY 10169
   Tel: (212) 351-3400
11 E-mail: jdesmarais@desmaraisllp.com
   E-mail: mstadnick@ desmaraisllp.com
12 E-mail: amodi@desmaraisllp.com
   E-mail: tbengera@desmaraisllp.com
13 E-mail: mmatulewicz-crowley.com@desmaraisllp.com

14 Attorneys for Defendant Apple Inc.

15
                                   UNITED STATES DISTRICT COURT
16                                      DISTRICT OF NEVADA
17

18     VOIP-PAL.COM, INC.,                                     Case No. 2:18-cv-00953-RFB-GWF
19             Plaintiff,                                      STIPULATION AND ORDER
                                                               TRANSFERRING THE CASE TO
20     v.                                                      THE NORTHERN DISTRICT OF
                                                               CALIFORNIA
21     APPLE INC.,
22             Defendant.
23

24          Plaintiff VoIP-Pal.com, Inc. (“VoIP-Pal”) and Defendant Apple Inc. (“Apple”) agree and

25   stipulate as follows:

26          WHEREAS VoIP-Pal filed a separate lawsuit against Cellco Partnership d/b/a Verizon

27   Wireless (“Verizon”) in this District asserting similar patents as are asserted in this litigation. Voip-

28
     STIPULATION AND ORDER TRANSFERRING CASE            1                           Case No. 2:18-cv-00953-RFB-GWF
 1   Pal.com, Inc. v. Cellco Partnership d/b/a Verizon Wireless, No. 2:16-cv-00271-RCJ-VCF (D. Nev.)
 2   (the “Verizon case”);
 3           WHEREAS Verizon filed on August 17, 2018 a Motion to Transfer Venue to the Northern
 4   District of California Pursuant to 28 U.S.C. § 1404(a), Dkt. No. 72 in the Verizon case. The Motion
 5   to Transfer is fully briefed as of September 11, 2018. VoIP-Pal no longer opposes Verizon’s Motion
 6   to Transfer and the Verizon case was transferred to the Northern District of California on October 1,
 7   2018;
 8           WHEREAS VoIP-Pal filed a separate lawsuit against Twitter, Inc. in this District asserting
 9   similar patents as this litigation. Voip-Pal.com, Inc. v. Twitter, Inc., No. 2:16-cv-02338-RFB-CWH
10   (D. Nev.). The Voip-Pal v. Twitter case was transferred to the Northern District of California on July
11   23, 2018;
12           WHEREAS Voip-Pal has also filed this lawsuit against Apple and separate lawsuits against
13   Apple, AT&T Corp. and Amazon.com, Inc. in this District. VoIP-Pal.com, Inc. v. Apple, Inc., Case
14   No. 2:18-cv-00953-RFB-GWF (D. Nev.); VoIP-Pal.com, Inc. v. Apple, Inc., Case No. 2:16-cv-
15   00260-RFB-VCF (D. Nev.) (“2016 Apple case”); VoIP-Pal.com, Inc. v. AT&T, Inc., No. 2:18-cv-
16   01129-RCJ (D. Nev.); Voip-Pal.com, Inc. v. Amazon.com, Inc. et al., No. 2:18-cv-01076-MMD-
17   VCF (D. Nev.). The cases involve similar allegations as this case. Voip-Pal consents to transfer of
18   this case, and has consented to transfer of the 2016 Apple case and the AT&T Corp. and
19   Amazon.com, Inc. cases, to the Northern District of California.
20           IT IS HEREBY STIPULATED that this case is transferred to the United States District Court
21   for the Northern District of California. The Clerk of Court shall close this case in this District.
22           This Stipulation is filed in good faith and is not intended to cause unnecessary delay. The
23   convenience of the parties and witnesses favors transfer to the Northern District of California. And
24   because the Twitter and Verizon cases were transferred to California, and Voip-Pal consents to
25   transfer of the 2016 Apple case and the AT&T Corp. and Amazon.com, Inc. cases, it would be
26   ///
27   ///
28
     STIPULATION AND ORDER TRANSFERRING CASE             2                            Case No. 2:18-cv-00953-RFB-GWF
 1   efficient for the parties and the Court to also transfer this case. There is thus good cause to transfer
 2   the case to the Northern District of California.
 3
     Dated: October 4, 2018                             Dated: October 4, 2018
 4
     ALVERSON, TAYLOR,                                  LEWIS ROCA ROTHGERBER CHRISTIE LLP
 5
     MORTENSEN & SANDERS
 6                                                      By: /s/ Michael J. McCue
     By: /s/ Kevin N. Malek                             Michael J. McCue
 7   Kurt R. Bonds                                      Nevada State Bar No. 0488
     Nevada Bar No. 6228                                Meng Zhong
 8                                                      Nevada State Bar No. 12145
     Adam R. Knecht
     Nevada Bar No. 13166                               3993 Howard Hughes Pkwy, Suite 600
 9                                                      Las Vegas, NV 89169-5996
     7401 W. Charleston Boulevard                       Tel: 702.949.8200
10   Las Vegas, NV 89117                                E-mail: mmccue@lrrc.com
     (702) 384-7000                                     E-mail: mzhong@lrrc.com
11   efile@alversontaylor.com
                                                        DESMARAIS LLP
12                                                      John M. Desmarais (admitted pro hac vice)
     MALEK MOSS PLLC
                                                        Michael P. Stadnick (admitted pro hac vice)
13   Kevin N. Malek (Admitted Pro Hac Vice)             Ameet A. Modi (admitted pro hac vice)
     340 Madison Avenue, FL 19                          Tom BenGera (admitted pro hac vice)
14   New York, New York 10173                           Michael Matulewicz-Crowley (admitted pro hac vice)
     (212) 812-1491                                     230 Park Avenue
15                                                      New York, NY 10169
      kevin.malek@malekmoss.com
                                                        Tel: (212) 351-3400
16                                                      E-mail: jdesmarais@desmaraisllp.com
     Attorneys for Plaintiff Voip-Pal.com, Inc.
                                                        E-mail: mstadnick@desmaraisllp.com
17                                                      E-mail: amodi@desmaraisllp.com
                                                        E-mail: tbengera@desmaraisllp.com
18                                                      E-mail: mmatulewicz-crowley@desmaraisllp.com
19                                                      Attorneys for Defendant Apple Inc.
20

21                                                  IT IS SO ORDERED:
22

23                                                  ____________________________________
                                                    RICHARD F. BOULWARE, II
24                                                  UNITED STATES DISTRICT JUDGE
25
                                                                October 5, 2018
                                                    DATED: _______________________
26

27

28
     STIPULATION AND ORDER TRANSFERRING CASE               3                         Case No. 2:18-cv-00953-RFB-GWF
